                       3:18-cv-03056-SEM-TSH # 19             Page 1 of 2
                                                                                                  E-FILED
                                                                   Tuesday, 02 October, 2018 01:50:40 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

WILLIAM R. SHARP,

                      Plaintiff,
               v.
                                                  Civil Action No. 3:18-cv-03056
TRUSTEES OF THE UMWA 1974 PENSION
TRUST,

                      Defendants.



                          MOTION FOR SUMMARY JUDGMENT

       Defendants, the Trustees of the UMWA 1974 Pension Trust, by their undersigned

counsel, hereby move this Court, pursuant to Fed. R. Civ. P. 56, to enter summary judgment in

their favor on the ground that the Memorandum in Support of Defendants’ Motion for Summary

Judgment and attached exhibits demonstrate that there is no genuine issue of material fact and

that the Defendants are entitled to judgment as a matter of law.


                                             Respectfully submitted,


                                             s/Abigail A. Petouvis
                                             ABIGAIL A. PETOUVIS
                                             Assistant General Counsel
                                             UMWA HEALTH & RETIREMENT FUNDS
                                             Office of the General Counsel
                                             2121 K Street, N.W.
                                             Washington, D.C. 20037
                                             Telephone: 202-521-2357
                                             apetouvis@umwafunds.org

                                             s/Greg Campbell
                                             GREG CAMPBELL
                                             Greg A. Campbell, MO 35381
                                             Hammond and Shinners, PC
                       3:18-cv-03056-SEM-TSH # 19             Page 2 of 2




                                            7730 Carondelet, Ste 200
                                            Clayton, MO 63105
                                            (314)727-1015
                                            gcampbell@hammondshinners.com

                                            s/Emily R. Perez
                                            EMILY R. PEREZ
                                            Emily R. Perez, MO 62537
                                            Hammond and Shinners, PC
                                            13205 Manchester Road, Ste. 210
                                            St. Louis, MO 63131
                                            Telephone: 314-727-1015
                                            eperez@hammondshinners.com
                                            COUNSEL FOR DEFENDANTS


                                     Certificate of Service

        I hereby certify that on October 2, 2018, the foregoing was filed electronically with the
court and served via the ECF filing system to all participating parties.



                                            s/ Emily R. Perez




                                               2
